DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/07/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the second velocity".  There is insufficient antecedent basis for this limitation in the claim. For the purposes of this Examination, the claim is being interpreted as being directed towards a second velocity of the object. The Examiner suggests amending the claim to include a step of determining a second velocity of the object.
Claims 7-16 are dependent upon claim 6 and therefore inherit the above-described deficiencies. Accordingly, claims 7-16 are rejected under similar reasoning as claim 6 above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1-20 are directed towards determining a relative stopping distance between a first vehicle and a second vehicle. Decision-making processes fall within a subject matter grouping of abstract ideas which the Courts have considered ineligible (mental processes or concepts performed in the human mind: i.e., an observation, evaluation, judgement, or opinion). The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea).
Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 1-5 recite a system with one or more processors and one or more non-transitory computer-readable media storing instructions. Claims 6-16 recite a method with at least one step. Claims 17-20 recite a computer-readable storage media that is defined by the claim as non-transitory. Therefore, the claims are reach directed to one of the four statutory categories of invention (apparatus, process, manufacture).
Under step 2 of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea. That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application. Regarding independent claim 1, the claim sets for the abstract idea of determining a relative stopping distance between a first vehicle and a second vehicle in the following limitations:
determining a first location and a first velocity associated with a first vehicle;
determining a second location and a second velocity associated with a second vehicle;
determining, based on the first location, the second location, the first velocity, the second velocity, and a first maximum deceleration value, a relative stopping distance between the first vehicle and the second vehicle; 
determining that the relative stopping distance is less than or equal to a threshold distance;
and responsive to determining that the relative stopping distance is less than the threshold distance: increasing the first maximum deceleration value to a second maximum deceleration value; 
and determining a trajectory for the first vehicle based at least in part on the second maximum deceleration value.
The above-recited limitations are each activities readily performed mentally or with the assistance of pen and paper. The above-recited limitations establish the use of generic computing devices (one or more processors executing instructions) to perform a decision-making process. This arrangement amounts to using a computer as a tool to perform an abstract idea. This concept has been considered ineligible as a mental process by the Courts (see MPEP 2106.05(f)).
Claim 1 does recite additional elements:
one or more processors;
and one or more non-transitory computer-readable media storing instructions executable by the one or more processors, wherein the instructions, when executed, cause the system to perform operations comprising:
These additional elements merely amount to reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. The specification sets forth the general-purpose nature of the computing technology. Paragraph [0080] indicates that “The processor(s) 416 of the vehicle 102 and the processor(s) 444 of the computing device(s) 442 may be any suitable processor capable of executing instructions to process data and perform operations as described herein.” That is, the technology used to implement the invention is not specific or integral to the claim.
Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.
Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements amount to significantly more than the abstract idea). In the instant case, the additional elements, considered both individually and as an ordered combination, merely generally link the use of the judicial exception to a particular technological environment and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see MPEP 2106.05(f)). Accordingly, the Examiner asserts that the limitations do not provide an inventive concept, and the claim is ineligible for patent.
Independent claims 6 and 17 are parallel in scope to claim 1 and are ineligible for similar reasons.
Regarding claim 2, which sets forth:
determining a first acceleration of the first vehicle;
and determining a second acceleration of the second vehicle,
wherein determining the relative stopping distance between the first vehicle and the second vehicle is further based on the first acceleration and the second acceleration.
Such a recitation merely embellishes the abstract idea of determining a relative stopping distance between a first vehicle and a second vehicle applied to generic computer hardware. The additional limitations of the claim are each readily performed mentally or with the assistance of pen and paper. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Claims 8 and 18 are parallel in scope to claim 2 and are ineligible for similar reasons.
Regarding claim 3, which sets forth:
the second acceleration of the second vehicle is determined based at least in part on an object type of the second vehicle.
Such a recitation merely embellishes the abstract idea of determining a relative stopping distance between a first vehicle and a second vehicle applied to generic computer hardware. The additional limitations of the claim are each readily performed mentally or with the assistance of pen and paper. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
	Claim 9 is parallel in scope to claim 3 and is ineligible for similar reasons.
	Regarding claim 4, which sets forth:
determining the relative stopping distance between the first vehicle and the second vehicle is further based on a maximum stopping rate by the second vehicle and an estimated reaction time associated with the first vehicle.
Such a recitation merely embellishes the abstract idea of determining a relative stopping distance between a first vehicle and a second vehicle applied to generic computer hardware. The additional limitations of the claim are each readily performed mentally or with the assistance of pen and paper. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Claims 16 and 20 are parallel in scope to claim 4 and are ineligible for similar reasons.
Regarding claim 5, which sets forth:
determining the relative stopping distance between the first vehicle and the second vehicle is further based on at least one of a maximum possible deceleration of the second vehicle, road conditions, road slope, road curvature, human reaction time, or lighting conditions.
Such a recitation merely embellishes the abstract idea of determining a relative stopping distance between a first vehicle and a second vehicle applied to generic computer hardware. The additional limitations of the claim are each readily performed mentally or with the assistance of pen and paper. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Claims 7, 13, 14, and 19 are parallel in scope to claim 5 and are ineligible for similar reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 6, 8, 10, 12, 15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altan et al. (US 2004/0102901 A1), hereinafter Altan, in view of Erban et al. (US 2016/0368490 A1), hereinafter Erban.

Regarding claim 1, Altan teaches a system, comprising:
one or more processors;
Altan teaches ([0041]): "As will be appreciated, the disclosed invention can be embodied in the form of computer or controller implemented processes and apparatuses for practicing those processes."
and one or more non-transitory computer-readable media storing instructions executable by the one or more processors, wherein the instructions, when executed, cause the system to perform operations comprising:
Altan teaches ([0041]): "As will be appreciated, the disclosed invention can be embodied in the form of computer or controller implemented processes and apparatuses for practicing those processes. The present invention can also be embodied in the form of computer program code containing instructions embodied in tangible media, such as floppy diskettes, CD-ROMs, hard drives, or any other computer-readable storage medium..."
determining a first location and a first velocity associated with a first vehicle;
Altan teaches ([0002]): "Typically, a vehicle is configured with a sensor (or sensors) that is capable of detecting objects in the frontal area of the vehicle. The sensor not only detects the presence of an object, but also provides some quantitative information about the object such as range, range rate, and azimuth position of the object." One of ordinary skill in the art would recognize that the determination of an azimuth position of an object also determines a relative azimuth position of the host vehicle. Altan further teaches ([0006]): "In another aspect, a method for generating a frontal impact warning for a driver of a host vehicle includes determining, during a given sample time period, actual velocity and acceleration data for both the host vehicle and for a lead vehicle detected in the path of the host vehicle."
determining a second location and a second velocity associated with a second vehicle;
Altan teaches ([0002]): "Typically, a vehicle is configured with a sensor (or sensors) that is capable of detecting objects in the frontal area of the vehicle. The sensor not only detects the presence of an object, but also provides some quantitative information about the object such as range, range rate, and azimuth position of the object." Altan further teaches  ([0006]): "In another aspect, a method for generating a frontal impact warning for a driver of a host vehicle includes determining, during a given sample time period, actual velocity and acceleration data for both the host vehicle and for a lead vehicle detected in the path of the host vehicle."
determining, based on the first location, the second location, the first velocity, the second velocity, and a first maximum deceleration value, a relative stopping distance between the first vehicle and the second vehicle; 
Altan teaches ([0006]): "A braking response of the driver of the host vehicle is estimated, and a deceleration value for the lead vehicle is assigned. Then, a projected travel range for the host vehicle is generated, based upon the actual velocity data for the host vehicle and the lead vehicle, and further based upon the estimated braking response of the driver of the host vehicle." Altan further teaches ([0028]): "When the operating region is established, a series of constants are assigned... for use in calculating the estimated braking (af) of the host vehicle, as shown in block 112. Then, if af is found to be outside an established range, than either a lower limit or an upper limit is set for af." Altan even further teaches ([0030]): "Specifically, the deterministic and the estimated data are used to compute a range profile of the host and the lead vehicles over time..." Altan still further teaches ([0031]): "If the data indicates that the lead vehicle will come to a stop at a further range than the host vehicle, then this is suggestive that there will not be an impact between the two, although this is not necessarily the case. On the other hand, if the range profiles determine that the lead vehicle will come to a stop at a closer range than the following vehicle, than an impact is likely at or before the final stopping point, and an alarm indication is given."
determining that the relative stopping distance is less than or equal to a threshold distance;
Altan teaches ([0031]): "If the data indicates that the lead vehicle will come to a stop at a further range than the host vehicle, then this is suggestive that there will not be an impact between the two, although this is not necessarily the case. On the other hand, if the range profiles determine that the lead vehicle will come to a stop at a closer range than the following vehicle, than an impact is likely at or before the final stopping point, and an alarm indication is given."
However, Altan does not outright teach, responsive to determining that the relative stopping distance is less than the threshold distance, increasing the first maximum deceleration value to a second maximum deceleration value and determining a trajectory for the first vehicle based at least in part on the second maximum deceleration value. Erban teaches a method and device for avoiding collision of a motor vehicle with at least one other object, comprising:
and responsive to determining that the relative stopping distance is less than the threshold distance: increasing the first maximum deceleration value to a second maximum deceleration value; 
Erban teaches ([0012]): "If a comparison with the distance between the motor vehicle and the approaching object indicates that the absolute braking distance is sufficient, according to the comparison criteria, to avoid a collision between the motor vehicle and the approaching object, the driver of the motor vehicle may be assisted when braking, for example, via an increased brake boost, and/or the motor vehicle automatically brakes with full deceleration as soon as the driver brakes."
and determining a trajectory for the first vehicle based at least in part on the second maximum deceleration value.
Erban teaches ([0012]): "If a comparison with the distance between the motor vehicle and the approaching object indicates that the absolute braking distance is sufficient, according to the comparison criteria, to avoid a collision between the motor vehicle and the approaching object, the driver of the motor vehicle may be assisted when braking, for example, via an increased brake boost, and/or the motor vehicle automatically brakes with full deceleration as soon as the driver brakes." Here, as a result of utilizing the second maximum deceleration value, Erban determines the trajectory of automatically braking the vehicle.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Altan to incorporate the teachings of Erban to provide, responsive to determining that the relative stopping distance is less than the threshold distance, increasing the first maximum deceleration value to a second maximum deceleration value and determining a trajectory for the first vehicle based at least in part on the second maximum deceleration value. Altan and Erban are each concerned with deceleration distances for vehicles. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Erban, as doing so beneficially provides collision avoidance by increasing the braking amount, as recognized by Erban ([0012]).

Regarding claim 2, Altan and Erban teach the aforementioned limitations of claim 1. Altan further teaches:
determining a first acceleration of the first vehicle;
Altan teaches ([0025]): "Finally, the threat assessment algorithm 12 uses host vehicle acceleration estimation."
and determining a second acceleration of the second vehicle,
Altan teaches ([0022]): "Lead vehicle acceleration is another parameter that is estimated."
wherein determining the relative stopping distance between the first vehicle and the second vehicle is further based on the first acceleration and the second acceleration.
Altan teaches ([0028]): "...at 118, an operating region for the host and lead vehicle is established, using the velocity and acceleration of the host and lead vehicle. When the operating region is established, a series of constants are assigned... for use in calculating the estimated braking (af) of the host vehicle, as shown in block 112. Then, if af is found to be outside an established range, than either a lower limit or an upper limit is set for af."

Regarding claim 6, Altan teaches a method, comprising:
determining a first location and a first velocity of a vehicle; 
Altan teaches ([0002]): "Typically, a vehicle is configured with a sensor (or sensors) that is capable of detecting objects in the frontal area of the vehicle. The sensor not only detects the presence of an object, but also provides some quantitative information about the object such as range, range rate, and azimuth position of the object." One of ordinary skill in the art would recognize that the determination of an azimuth position of an object also determines a relative azimuth position of the host vehicle. Altan further teaches ([0006]): "In another aspect, a method for generating a frontal impact warning for a driver of a host vehicle includes determining, during a given sample time period, actual velocity and acceleration data for both the host vehicle and for a lead vehicle detected in the path of the host vehicle."
determining a second location of an object in an environment proximate the vehicle;
Altan teaches ([0002]): "Typically, a vehicle is configured with a sensor (or sensors) that is capable of detecting objects in the frontal area of the vehicle. The sensor not only detects the presence of an object, but also provides some quantitative information about the object such as range, range rate, and azimuth position of the object."
determining, based on the first location, the second location, and the second velocity, a relative stopping distance between the vehicle and the object;
Altan teaches ([0006]): "A braking response of the driver of the host vehicle is estimated, and a deceleration value for the lead vehicle is assigned. Then, a projected travel range for the host vehicle is generated, based upon the actual velocity data for the host vehicle and the lead vehicle, and further based upon the estimated braking response of the driver of the host vehicle." Altan further teaches ([0028]): "When the operating region is established, a series of constants are assigned... for use in calculating the estimated braking (af) of the host vehicle, as shown in block 112. Then, if af is found to be outside an established range, than either a lower limit or an upper limit is set for af." Altan even further teaches ([0030]): "Specifically, the deterministic and the estimated data are used to compute a range profile of the host and the lead vehicles over time..." Altan still further teaches ([0031]): "If the data indicates that the lead vehicle will come to a stop at a further range than the host vehicle, then this is suggestive that there will not be an impact between the two, although this is not necessarily the case. On the other hand, if the range profiles determine that the lead vehicle will come to a stop at a closer range than the following vehicle, than an impact is likely at or before the final stopping point, and an alarm indication is given."
determining that the relative stopping distance is less than a threshold distance;
Altan teaches ([0031]): "If the data indicates that the lead vehicle will come to a stop at a further range than the host vehicle, then this is suggestive that there will not be an impact between the two, although this is not necessarily the case. On the other hand, if the range profiles determine that the lead vehicle will come to a stop at a closer range than the following vehicle, than an impact is likely at or before the final stopping point, and an alarm indication is given."
However, Altan does not outright teach, responsive to determining that the relative stopping distance is less than the threshold distance, increasing the first maximum deceleration value to a second maximum deceleration value and determining a trajectory for the first vehicle based at least in part on the second maximum deceleration value. Erban teaches a method and device for avoiding collision of a motor vehicle with at least one other object, comprising:
and responsive to determining that the relative stopping distance is less than the threshold distance: increasing a first maximum deceleration value to a second maximum deceleration value;
Erban teaches ([0012]): "If a comparison with the distance between the motor vehicle and the approaching object indicates that the absolute braking distance is sufficient, according to the comparison criteria, to avoid a collision between the motor vehicle and the approaching object, the driver of the motor vehicle may be assisted when braking, for example, via an increased brake boost, and/or the motor vehicle automatically brakes with full deceleration as soon as the driver brakes."
and determining a trajectory for the vehicle based at least in part on the second maximum deceleration value.
Erban teaches ([0012]): "If a comparison with the distance between the motor vehicle and the approaching object indicates that the absolute braking distance is sufficient, according to the comparison criteria, to avoid a collision between the motor vehicle and the approaching object, the driver of the motor vehicle may be assisted when braking, for example, via an increased brake boost, and/or the motor vehicle automatically brakes with full deceleration as soon as the driver brakes." Here, as a result of utilizing the second maximum deceleration value, Erban determines the trajectory of automatically braking the vehicle.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Altan to incorporate the teachings of Erban to provide, responsive to determining that the relative stopping distance is less than the threshold distance, increasing the first maximum deceleration value to a second maximum deceleration value and determining a trajectory for the vehicle based at least in part on the second maximum deceleration value. Altan and Erban are each concerned with deceleration distances for vehicles. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Erban, as doing so beneficially provides collision avoidance by increasing the braking amount, as recognized by Erban ([0012]).

Regarding claim 8, Altan and Erban teach the aforementioned limitations of claim 6. Altan further teaches:
determining a first acceleration of the first vehicle;
Altan teaches ([0025]): "Finally, the threat assessment algorithm 12 uses host vehicle acceleration estimation."
and determining a second acceleration of the object,
Altan teaches ([0022]): "Lead vehicle acceleration is another parameter that is estimated."
wherein determining the relative stopping distance between the first vehicle and the object is further based on the first acceleration and the second acceleration.
Altan teaches ([0028]): "...at 118, an operating region for the host and lead vehicle is established, using the velocity and acceleration of the host and lead vehicle. When the operating region is established, a series of constants are assigned... for use in calculating the estimated braking (af) of the host vehicle, as shown in block 112. Then, if af is found to be outside an established range, than either a lower limit or an upper limit is set for af."

Regarding claim 10, Altan and Erban teach the aforementioned limitations of claim 8. Altan further teaches:
the first acceleration or the second acceleration is a deceleration.
Altan teaches ([0025]): "Finally, the threat assessment algorithm 12 uses host vehicle acceleration estimation."

Regarding claim 12, Altan and Erban teach the aforementioned limitations of claim 6. Altan further teaches:
the object is a second vehicle traveling in front of the vehicle or behind the vehicle.
Altan teaches ([0002]): "Typically, a vehicle is configured with a sensor (or sensors) that is capable of detecting objects in the frontal area of the vehicle. The sensor not only detects the presence of an object, but also provides some quantitative information about the object such as range, range rate, and azimuth position of the object." Altan further teaches  ([0006]): "In another aspect, a method for generating a frontal impact warning for a driver of a host vehicle includes determining, during a given sample time period, actual velocity and acceleration data for both the host vehicle and for a lead vehicle detected in the path of the host vehicle."

Regarding claim 15, Altan and Erban teach the aforementioned limitations of claim 6. However, Altan does not outright teach that determining a trajectory is further based on a cost associated with the second maximum deceleration value. Erban further teaches:
determining a trajectory is further based on a cost associated with the second maximum deceleration value.
Erban teaches ([0012]): "If a comparison with the distance between the motor vehicle and the approaching object indicates that the absolute braking distance is sufficient, according to the comparison criteria, to avoid a collision between the motor vehicle and the approaching object, the driver of the motor vehicle may be assisted when braking, for example, via an increased brake boost, and/or the motor vehicle automatically brakes with full deceleration as soon as the driver brakes." Here, the cost associated with the second maximum deceleration value corresponds to collision avoidance.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Altan and Erban to further incorporate the teachings of Erban to provide that determining a trajectory is further based on a cost associated with the second maximum deceleration value. Altan and Erban are each concerned with deceleration distances for vehicles. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Erban, as doing so beneficially provides collision avoidance between the vehicle and the object, as recognized by Erban ([0012]).

Regarding claim 17, Altan teaches one or more non-transitory computer-readable media storing instructions that, when executed, cause one or more processors to perform operations comprising:
determining a first location and a first velocity of a vehicle; 
Altan teaches ([0002]): "Typically, a vehicle is configured with a sensor (or sensors) that is capable of detecting objects in the frontal area of the vehicle. The sensor not only detects the presence of an object, but also provides some quantitative information about the object such as range, range rate, and azimuth position of the object." One of ordinary skill in the art would recognize that the determination of an azimuth position of an object also determines a relative azimuth position of the host vehicle. Altan further teaches ([0006]): "In another aspect, a method for generating a frontal impact warning for a driver of a host vehicle includes determining, during a given sample time period, actual velocity and acceleration data for both the host vehicle and for a lead vehicle detected in the path of the host vehicle."
determining a second location and a second velocity of an object; 
Altan teaches ([0002]): "Typically, a vehicle is configured with a sensor (or sensors) that is capable of detecting objects in the frontal area of the vehicle. The sensor not only detects the presence of an object, but also provides some quantitative information about the object such as range, range rate, and azimuth position of the object." Altan further teaches  ([0006]): "In another aspect, a method for generating a frontal impact warning for a driver of a host vehicle includes determining, during a given sample time period, actual velocity and acceleration data for both the host vehicle and for a lead vehicle detected in the path of the host vehicle."
determining, based on the first location, the second location, the first velocity, and the second velocity, a relative stopping distance between the vehicle and the object;
Altan teaches ([0006]): "A braking response of the driver of the host vehicle is estimated, and a deceleration value for the lead vehicle is assigned. Then, a projected travel range for the host vehicle is generated, based upon the actual velocity data for the host vehicle and the lead vehicle, and further based upon the estimated braking response of the driver of the host vehicle." Altan further teaches ([0028]): "When the operating region is established, a series of constants are assigned... for use in calculating the estimated braking (af) of the host vehicle, as shown in block 112. Then, if af is found to be outside an established range, than either a lower limit or an upper limit is set for af." Altan even further teaches ([0030]): "Specifically, the deterministic and the estimated data are used to compute a range profile of the host and the lead vehicles over time..." Altan still further teaches ([0031]): "If the data indicates that the lead vehicle will come to a stop at a further range than the host vehicle, then this is suggestive that there will not be an impact between the two, although this is not necessarily the case. On the other hand, if the range profiles determine that the lead vehicle will come to a stop at a closer range than the following vehicle, than an impact is likely at or before the final stopping point, and an alarm indication is given."
determining that the relative stopping distance is less than a threshold distance;
Altan teaches ([0031]): "If the data indicates that the lead vehicle will come to a stop at a further range than the host vehicle, then this is suggestive that there will not be an impact between the two, although this is not necessarily the case. On the other hand, if the range profiles determine that the lead vehicle will come to a stop at a closer range than the following vehicle, than an impact is likely at or before the final stopping point, and an alarm indication is given."
However, Altan does not outright teach, responsive to determining that the relative stopping distance is less than the threshold distance, increasing the first maximum deceleration value to a second maximum deceleration value and determining a trajectory for the first vehicle based at least in part on the second maximum deceleration value. Erban teaches a method and device for avoiding collision of a motor vehicle with at least one other object, comprising:
and responsive to determining that the relative stopping distance is less than the threshold distance: increasing a first maximum deceleration value to a second maximum deceleration value;
Erban teaches ([0012]): "If a comparison with the distance between the motor vehicle and the approaching object indicates that the absolute braking distance is sufficient, according to the comparison criteria, to avoid a collision between the motor vehicle and the approaching object, the driver of the motor vehicle may be assisted when braking, for example, via an increased brake boost, and/or the motor vehicle automatically brakes with full deceleration as soon as the driver brakes."
and determining a trajectory for the vehicle based at least in part on the second maximum deceleration value.
Erban teaches ([0012]): "If a comparison with the distance between the motor vehicle and the approaching object indicates that the absolute braking distance is sufficient, according to the comparison criteria, to avoid a collision between the motor vehicle and the approaching object, the driver of the motor vehicle may be assisted when braking, for example, via an increased brake boost, and/or the motor vehicle automatically brakes with full deceleration as soon as the driver brakes." Here, as a result of utilizing the second maximum deceleration value, Erban determines the trajectory of automatically braking the vehicle.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Altan to incorporate the teachings of Erban to provide, responsive to determining that the relative stopping distance is less than the threshold distance, increasing the first maximum deceleration value to a second maximum deceleration value and determining a trajectory for the vehicle based at least in part on the second maximum deceleration value. Altan and Erban are each concerned with deceleration distances for vehicles. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Erban, as doing so beneficially provides collision avoidance by increasing the braking amount, as recognized by Erban ([0012]).

Regarding claim 18, Altan and Erban teach the aforementioned limitations of claim 17. Altan further teaches:
determining an acceleration or deceleration of the vehicle;
Altan teaches ([0025]): "Finally, the threat assessment algorithm 12 uses host vehicle acceleration estimation."
and determining an acceleration or deceleration of the object,
Altan teaches ([0022]): "Lead vehicle acceleration is another parameter that is estimated."
wherein determining the relative stopping distance between the vehicle and the object is further based on the acceleration or deceleration of the vehicle and the acceleration or deceleration of the object.
Altan teaches ([0028]): "...at 118, an operating region for the host and lead vehicle is established, using the velocity and acceleration of the host and lead vehicle. When the operating region is established, a series of constants are assigned... for use in calculating the estimated braking (af) of the host vehicle, as shown in block 112. Then, if af is found to be outside an established range, than either a lower limit or an upper limit is set for af."

Claim(s) 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altan and Erban in view of Minemura et al. (US 9,463,795 B2), hereinafter Minemura.

Regarding claim 3, Altan and Erban teach the aforementioned limitations of claim 2. However, neither Altan nor Erban outright teach that the second acceleration of the second vehicle is determined based at least in part on an object type of the second vehicle. Minemura teaches a vehicle driving support apparatus for executing collision avoidance operations based on position and motion condition of a target object, comprising:
the second acceleration of the second vehicle is determined based at least in part on an object type of the second vehicle.
Minemura teaches (Col. 11 line 62- Col. 12 line 2): "For example if the target object is judged to be an oncoming vehicle which is of a type having a highly effective braking capability (i.e., developing a large braking force), then the compensation amount of retardation of the TTC operation timing would be made greater than for the case of a vehicle having a less effective braking capability, since a vehicle having a highly effective braking capability can be more readily avoided."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Altan and Erban to incorporate the teachings of Minemura to provide that the second acceleration of the second vehicle is determined based at least in part on an object type of the second vehicle. Altan, Erban, and Minemura are each concerned with vehicle braking. Accordingly, one of ordinary skill in the art would be motivated to incorporate the teachings of Minemura, as doing so beneficially requires less braking capability for larger vehicles with highly effective braking capability in comparison to those with less effective braking capabilities, as recognized by Minemura  (Col. 11 line 62- Col. 12 line 2).

Regarding claim 9, Altan and Erban teach the aforementioned limitations of claim 8. However, neither Altan nor Erban outright teach determining a second acceleration of the object based at least in part on an object type of the object. Minemura teaches a vehicle driving support apparatus for executing collision avoidance operations based on position and motion condition of a target object, comprising:
determining a second acceleration of the object is based at least in part on an object type of the object.
Minemura teaches (Col. 11 line 62- Col. 12 line 2): "For example if the target object is judged to be an oncoming vehicle which is of a type having a highly effective braking capability (i.e., developing a large braking force), then the compensation amount of retardation of the TTC operation timing would be made greater than for the case of a vehicle having a less effective braking capability, since a vehicle having a highly effective braking capability can be more readily avoided."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Altan and Erban to incorporate the teachings of Minemura to provide determining a second acceleration of the object based at least in part on an object type of the object. Altan, Erban, and Minemura are each concerned with vehicle braking. Accordingly, one of ordinary skill in the art would be motivated to incorporate the teachings of Minemura, as doing so beneficially requires less braking capability for larger vehicles with highly effective braking capability in comparison to those with less effective braking capabilities, as recognized by Minemura  (Col. 11 line 62- Col. 12 line 2).

Claim(s) 4, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altan and Erban in view of Yamashiro (US 2013/0041567 A1).

Regarding claim 4, Altan and Erban teach the aforementioned limitations of claim 1. However, neither Altan nor Erban outright teach that determining the relative stopping distance between the first vehicle and the second vehicle is further based on a maximum stopping rate by the second vehicle and an estimated reaction time associated with the first vehicle. Yamashiro teaches a travel support apparatus and system, comprising:
determining the relative stopping distance between the first vehicle and the second vehicle is further based on a maximum stopping rate by the second vehicle and an estimated reaction time associated with the first vehicle.
Yamashiro teaches ([0109]): "In such case, at the time of same time braking in the convoy travel of those vehicles, the vehicle A is enabled to restrict its maximum deceleration for avoiding the approach of the vehicle B that has the greater deceleration delay time (i.e., a response time to start to decelerate based on the detection by using the range sensor 4). Further, for the vehicle C that has the smaller deceleration delay time than the vehicle B, none of the restriction on the maximum deceleration and the setting change of the target inter-vehicle distance (i.e., change from the standard value) is performed, since the vehicle C will not approach the vehicle B at such deceleration time in the convoy travel."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Altan and Erban to incorporate the teachings of Yamashiro to provide that determining the relative stopping distance between the first vehicle and the second vehicle is further based on a maximum stopping rate by the second vehicle and an estimated reaction time associated with the first vehicle. Altan, Erban, and Yamashiro are each concerned with vehicle deceleration. Accordingly, one of ordinary skill in the art would be motivated to incorporate the teachings of Yamashiro, as doing so beneficially provides a modified relative stopping distance when engaged with a vehicle with a greater deceleration response time, as recognized by Yamashiro ([0109]). Such an arrangement would advantageously serve to avoid collisions.

Regarding claim 16, Altan and Erban teach the aforementioned limitations of claim 6. However, neither Altan nor Erban outright teach that determining the relative stopping distance between the vehicle and the object is further based on a maximum stopping rate associated with the object and an estimated reaction time associated with the vehicle. Yamashiro teaches a travel support apparatus and system, comprising:
determining the relative stopping distance between the vehicle and the object is further based on a maximum stopping rate associated with the object and an estimated reaction time associated with the vehicle.
Yamashiro teaches ([0109]): "In such case, at the time of same time braking in the convoy travel of those vehicles, the vehicle A is enabled to restrict its maximum deceleration for avoiding the approach of the vehicle B that has the greater deceleration delay time (i.e., a response time to start to decelerate based on the detection by using the range sensor 4). Further, for the vehicle C that has the smaller deceleration delay time than the vehicle B, none of the restriction on the maximum deceleration and the setting change of the target inter-vehicle distance (i.e., change from the standard value) is performed, since the vehicle C will not approach the vehicle B at such deceleration time in the convoy travel."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Altan and Erban to incorporate the teachings of Yamashiro to provide that determining the relative stopping distance between the vehicle and the object is further based on a maximum stopping rate associated with the object and an estimated reaction time associated with the vehicle. Altan, Erban, and Yamashiro are each concerned with vehicle deceleration. Accordingly, one of ordinary skill in the art would be motivated to incorporate the teachings of Yamashiro, as doing so beneficially provides a modified relative stopping distance when engaged with a vehicle with a greater deceleration response time, as recognized by Yamashiro ([0109]). Such an arrangement would advantageously serve to avoid collisions.

Regarding claim 20, Altan and Erban teach the aforementioned limitations of claim 17. However, neither Altan nor Erban outright teach that determining the relative stopping distance between the vehicle and the object is further based on a maximum stopping rate associated with the object and an estimated reaction time associated with the vehicle. Yamashiro teaches a travel support apparatus and system, comprising:
determining the relative stopping distance between the vehicle and the object is further based on a maximum stopping rate associated with the object and an estimated reaction time associated with the vehicle.
Yamashiro teaches ([0109]): "In such case, at the time of same time braking in the convoy travel of those vehicles, the vehicle A is enabled to restrict its maximum deceleration for avoiding the approach of the vehicle B that has the greater deceleration delay time (i.e., a response time to start to decelerate based on the detection by using the range sensor 4). Further, for the vehicle C that has the smaller deceleration delay time than the vehicle B, none of the restriction on the maximum deceleration and the setting change of the target inter-vehicle distance (i.e., change from the standard value) is performed, since the vehicle C will not approach the vehicle B at such deceleration time in the convoy travel."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Altan and Erban to incorporate the teachings of Yamashiro to provide that determining the relative stopping distance between the vehicle and the object is further based on a maximum stopping rate associated with the object and an estimated reaction time associated with the vehicle. Altan, Erban, and Yamashiro are each concerned with vehicle deceleration. Accordingly, one of ordinary skill in the art would be motivated to incorporate the teachings of Yamashiro, as doing so beneficially provides a modified relative stopping distance when engaged with a vehicle with a greater deceleration response time, as recognized by Yamashiro ([0109]). Such an arrangement would advantageously serve to avoid collisions.

Claim(s) 5, 7, 13-14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altan and Erban in view of Saigusa et al. (US 2017/0369055 A1), hereinafter Saigusa.

Regarding claim 5, Altan and Erban teach the aforementioned limitations of claim 1. However, neither Altan nor Erban outright teach that determining the relative stopping distance between the first vehicle and the second vehicle is further based on at least one of a maximum possible deceleration of the second vehicle, road conditions, road slope, road curvature, human reaction time, or lighting conditions. Saigusa teaches predicting traffic conditions and controlling a host vehicle based on the predicted conditions, comprising:
determining the relative stopping distance between the first vehicle and the second vehicle is further based on at least one of a maximum possible deceleration of the second vehicle, road conditions, road slope, road curvature, human reaction time, or lighting conditions.
Saigusa teaches ([0118]): "Headway can be defined as the distance between a first vehicle and a second vehicle in front of the first vehicle on a road or path. A time headway distance can be defined as a measurement of the time past a set point between a first and second vehicle on the road or path. The time headway distance calculations of the embodiments can include preset times and/or distances that can be selectively determined based upon one or more factors that can affect braking distance and/or driver reaction time for braking such as but not limited to speed (e.g., slower speeds require less distance to stop), road conditions (e.g., snow or water covered roads 102 can require more time to stop), weather conditions (e.g., rain can affect driver perception), road topography (e.g., curves or hills can require more lead time to stop), etc., or any other condition that can affect vehicle braking and/or driver reaction."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Altan and Erban to incorporate the teachings of Saigusa to provide that determining the relative stopping distance between the first vehicle and the second vehicle is further based on at least one of a maximum possible deceleration of the second vehicle, road conditions, road slope, road curvature, human reaction time, or lighting conditions. Altan, Erban, and Saigusa are each concerned with vehicle braking distances. Accordingly, one of ordinary skill in the art would be motivated to incorporate the teachings of Saigusa, as doing so beneficially adjusts braking distances based on factors such as road conditions, weather conditions, and road topography which can require greater time to stop, as recognized by Saigusa ([0118]).

Regarding claim 7, Altan and Erban teach the aforementioned limitations of claim 6. However, neither Altan nor Erban outright teach that determining the relative stopping distance between the vehicle and the object is further based on at least one of a maximum possible deceleration of the object, road conditions, road slope, road curvature, human reaction time, or lighting conditions. Saigusa teaches predicting traffic conditions and controlling a host vehicle based on the predicted conditions, comprising:
determining the relative stopping distance between the vehicle and the object is further based on at least one of a maximum possible deceleration of the object, road conditions, road slope, road curvature, human reaction time, or lighting conditions.
Saigusa teaches ([0118]): "Headway can be defined as the distance between a first vehicle and a second vehicle in front of the first vehicle on a road or path. A time headway distance can be defined as a measurement of the time past a set point between a first and second vehicle on the road or path. The time headway distance calculations of the embodiments can include preset times and/or distances that can be selectively determined based upon one or more factors that can affect braking distance and/or driver reaction time for braking such as but not limited to speed (e.g., slower speeds require less distance to stop), road conditions (e.g., snow or water covered roads 102 can require more time to stop), weather conditions (e.g., rain can affect driver perception), road topography (e.g., curves or hills can require more lead time to stop), etc., or any other condition that can affect vehicle braking and/or driver reaction."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Altan and Erban to incorporate the teachings of Saigusa to provide that determining the relative stopping distance between the vehicle and the object is further based on at least one of a maximum possible deceleration of the object, road conditions, road slope, road curvature, human reaction time, or lighting conditions. Altan, Erban, and Saigusa are each concerned with vehicle braking distances. Accordingly, one of ordinary skill in the art would be motivated to incorporate the teachings of Saigusa, as doing so beneficially adjusts braking distances based on factors such as road conditions, weather conditions, and road topography which can require greater time to stop, as recognized by Saigusa ([0118]).

Regarding claim 13, Altan and Erban teach the aforementioned limitations of claim 6. However, neither Altan nor Erban outright teach that determining the relative stopping distance between the vehicle and the object is further based on at least one of a number of occupants in the vehicle, a weight of vehicle, weather conditions, or road conditions. Saigusa teaches predicting traffic conditions and controlling a host vehicle based on the predicted conditions, comprising:
determining the relative stopping distance between the vehicle and the object is further based on at least one of a number of occupants in the vehicle, a weight of vehicle, weather conditions, or road conditions.
Saigusa teaches ([0118]): "Headway can be defined as the distance between a first vehicle and a second vehicle in front of the first vehicle on a road or path. A time headway distance can be defined as a measurement of the time past a set point between a first and second vehicle on the road or path. The time headway distance calculations of the embodiments can include preset times and/or distances that can be selectively determined based upon one or more factors that can affect braking distance and/or driver reaction time for braking such as but not limited to speed (e.g., slower speeds require less distance to stop), road conditions (e.g., snow or water covered roads 102 can require more time to stop), weather conditions (e.g., rain can affect driver perception), road topography (e.g., curves or hills can require more lead time to stop), etc., or any other condition that can affect vehicle braking and/or driver reaction."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Altan and Erban to incorporate the teachings of Saigusa to provide that determining the relative stopping distance between the vehicle and the object is further based on at least one of a number of occupants in the vehicle, a weight of vehicle, weather conditions, or road conditions. Altan, Erban, and Saigusa are each concerned with vehicle braking distances. Accordingly, one of ordinary skill in the art would be motivated to incorporate the teachings of Saigusa, as doing so beneficially adjusts braking distances based on factors such as road conditions, weather conditions, and road topography which can require greater time to stop, as recognized by Saigusa ([0118]).

Regarding claim 14, Altan and Erban teach the aforementioned limitations of claim 6. However, neither Altan nor Erban outright teach that determining the relative stopping distance is based on one or more of an initial distance between the vehicle and the object, a maximum deceleration of the vehicle, a maximum deceleration of the object, an initial velocity of the vehicle, an initial velocity of the object, road conditions, or weather conditions. Saigusa teaches predicting traffic conditions and controlling a host vehicle based on the predicted conditions, comprising:
determining the relative stopping distance is based on one or more of an initial distance between the vehicle and the object, a maximum deceleration of the vehicle, a maximum deceleration of the object, an initial velocity of the vehicle, an initial velocity of the object, road conditions, or weather conditions.
Saigusa teaches ([0118]): "Headway can be defined as the distance between a first vehicle and a second vehicle in front of the first vehicle on a road or path. A time headway distance can be defined as a measurement of the time past a set point between a first and second vehicle on the road or path. The time headway distance calculations of the embodiments can include preset times and/or distances that can be selectively determined based upon one or more factors that can affect braking distance and/or driver reaction time for braking such as but not limited to speed (e.g., slower speeds require less distance to stop), road conditions (e.g., snow or water covered roads 102 can require more time to stop), weather conditions (e.g., rain can affect driver perception), road topography (e.g., curves or hills can require more lead time to stop), etc., or any other condition that can affect vehicle braking and/or driver reaction."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Altan and Erban to incorporate the teachings of Saigusa to provide that determining the relative stopping distance is based on one or more of an initial distance between the vehicle and the object, a maximum deceleration of the vehicle, a maximum deceleration of the object, an initial velocity of the vehicle, an initial velocity of the object, road conditions, or weather conditions. Altan, Erban, and Saigusa are each concerned with vehicle braking distances. Accordingly, one of ordinary skill in the art would be motivated to incorporate the teachings of Saigusa, as doing so beneficially adjusts braking distances based on factors such as road conditions, weather conditions, and road topography which can require greater time to stop, as recognized by Saigusa ([0118]).

Regarding claim 19, Altan and Erban teach the aforementioned limitations of claim 17. However, neither Altan nor Erban outright teach that determining the relative stopping distance between the vehicle and the object is further based on at least one of a number of occupants in the vehicle, a weight of vehicle, weather conditions, road slope, road curvature, human reaction time, or road conditions. Saigusa teaches predicting traffic conditions and controlling a host vehicle based on the predicted conditions, comprising:
determining the relative stopping distance between the vehicle and the object is further based on at least one of a number of occupants in the vehicle, a weight of vehicle, weather conditions, road slope, road curvature, human reaction time, or road conditions.
Saigusa teaches ([0118]): "Headway can be defined as the distance between a first vehicle and a second vehicle in front of the first vehicle on a road or path. A time headway distance can be defined as a measurement of the time past a set point between a first and second vehicle on the road or path. The time headway distance calculations of the embodiments can include preset times and/or distances that can be selectively determined based upon one or more factors that can affect braking distance and/or driver reaction time for braking such as but not limited to speed (e.g., slower speeds require less distance to stop), road conditions (e.g., snow or water covered roads 102 can require more time to stop), weather conditions (e.g., rain can affect driver perception), road topography (e.g., curves or hills can require more lead time to stop), etc., or any other condition that can affect vehicle braking and/or driver reaction."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Altan and Erban to incorporate the teachings of Saigusa to provide that determining the relative stopping distance between the vehicle and the object is further based on at least one of a number of occupants in the vehicle, a weight of vehicle, weather conditions, road slope, road curvature, human reaction time, or road conditions. Altan, Erban, and Saigusa are each concerned with vehicle braking distances. Accordingly, one of ordinary skill in the art would be motivated to incorporate the teachings of Saigusa, as doing so beneficially adjusts braking distances based on factors such as road conditions, weather conditions, and road topography which can require greater time to stop, as recognized by Saigusa ([0118]).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altan and Erban in view of Koibuchi et al. (US 2004/0099469 A1), hereinafter Koibuchi.

Regarding claim 11, Altan and Erban teach the aforementioned limitations of claim 6. However, neither Altan nor Erban outright teach reducing at least one of a maximum steering rate or a maximum steering angle responsive to increasing the first maximum deceleration value to a second maximum deceleration value. Koibuchi teaches a vehicle steering control device, comprising:
reducing at least one of a maximum steering rate or a maximum steering angle responsive to increasing the first maximum deceleration value to a second maximum deceleration value.
Koibuchi teaches ([0038]): "Similarly, as shown in FIG. 2B, when the vehicle 100 is decelerated on a curved road 106 of uniform friction, the steering control device of the present invention also suppresses the increase of the steering assist torque Ta…" Koibuchi further teaches ([0055]): "On the other hand, when the vehicle is decelerated and a deceleration or braking slip on at least either of the wheels exceeds over a reference value, ABS will be operated to decrease the braking pressure for on the corresponding wheel." One of ordinary skill in the art would be capable of modifying the teachings of Koibuchi such that the deceleration is caused by implementation of the second maximum deceleration value of Altan and Erban.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Altan and Erban to incorporate the teachings of Koibuchi to provide reducing at least one of a maximum steering rate or a maximum steering angle responsive to increasing the first maximum deceleration value to a second maximum deceleration value.  Altan, Erban, and Koibuchi are each concerned with vehicle braking. Accordingly, one of ordinary skill in the art would be motivated to incorporate the teachings of Koibuchi, as doing so beneficially provides  an appropriate braking force, as recognized by Koibuchi ([0034]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamakado et al. (US 8,744,689 B2) teaches a drive controlling apparatus for a vehicle, including an adjustment in steering angle with a change in braking amount (see at least Col. 7 lines 35-40). Gerecke et al. (US 2014/0365078 A1) teaches a drive stabilization method, including reducing a steering angle in comparison to a steering angle that would have been used without a deceleration of the vehicle (see at least [0007]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.T.G./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662